UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2263


In re: ADRIAN D. MURRAY,

                Petitioner.



                 On Petition for Writ of Mandamus.
                      (1:08-cv-00280-JAB-PTS)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Adrian D. Murray, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Adrian D. Murray petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion to compel discovery and impose sanctions in an ongoing

proceeding in the district court.               He seeks an order from this

court directing the district court to act.

              Our review of the district court’s docket reveals that

the    district      court   has    recently    ruled    on     Murray’s      motion.

Accordingly, we deny the mandamus petition as moot.                        Moreover,

Murray may not use mandamus as a substitute for appeal of the

district court’s stay order.              In re Braxton, 258 F.3d 250, 261

(4th Cir. 2001).

              Accordingly, although we grant Murray leave to proceed

in    forma   pauperis,      we    deny   his   motion    for    sanctions.       We

dispense      with    oral    argument     because      the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                          2